Order of reference reversed on the law and the facts, without costs, and motion to vacate and set aside service of summons and complaint denied, with ten dollars costs. On the argument of this appeal, counsel for appellant stated that the activities of the defendant corporation in the State of New York were the same during the period from February, 1926, to May 24,1926, as during the period from November, 1925, to February, 1926. On the argument of the motion at Special Term, there seems to have been some doubt as to defendant’s activities during the period mentioned, from February to May 24, 1926, which evidently led to the order of reference. This conflict by the stipulation is now eliminated, and we are of opinion that the record is sufficient to show that defendant, at the time the summons and complaint were served in this action, was doing business within this State. (Tauza v. Susquehanna Coal Co., 220 N. Y. 259; Pomeroy v. Hocking Valley R. Co., 218 id. 530.) Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ., concur.